Exhibit 10.59

 

2006 ITT EDUCATIONAL SERVICES, INC.

EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(TIME-BASED VESTING)

 

This Agreement ("Agreement"), effective as of the ____ day of ______________,
2____, is by and between ITT Educational Services, Inc. ("Company") and
_____________ ("Grantee").

 

The Grantee now serves the Company or a Subsidiary as either an Employee or a
Non-Employee Director, and in recognition of the Grantee's valued services, the
Company, through the Committee, desires to provide an opportunity for the
Grantee to receive an award, pursuant to the provisions of the 2006 ITT
Educational Services, Inc. Equity Compensation Plan ("Plan"), the value of which
is based on the Company's stock, further aligning the Grantee's interests with
those of the Company's stockholders.

 

In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:

 

1.            Grant of Restricted Stock Units. The Company hereby awards the
Grantee ___________ Restricted Stock Units.

 

2.            Vesting/Period of Restriction. Subject to the terms of the Plan
and this Agreement, including paragraph 6 below, the Period of Restriction will
expire, and all of the Restricted Stock Units subject to this Award will become
fully vested, on __________ ___, 2____ (time-based restriction – at least 3
years).

 

3.            Non-transferability. Except as otherwise provided in this
Agreement or the Plan, the Grantee may not sell, assign, transfer, pledge or
otherwise dispose of or encumber any of the Restricted Stock Units, or any
interest therein. Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement or the Plan will be
void and of no effect. The Restricted Stock Units shall be subject to forfeiture
until the Grantee becomes vested in the Award according to the schedule set
forth in paragraph 2 of this Agreement.

 

4.            Settlement and Payment of the Award. On the first business day
after the Period of Restriction expires (the "Settlement Date"), or as soon as
administratively practicable thereafter, settlement and payment of the
Restricted Stock Units subject to this Award shall be made. Payment shall be
made not later than the 15th day of the third month following the Settlement
Date. The Restricted Stock Units subject to this Award shall be settled and paid
in [Shares, in the amount of one Share for each Restricted Stock Unit being
settled, either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Company in its
discretion] [cash, in an amount equal to the Fair Market Value of a Share on the
Settlement Date, multiplied by the number of Restricted Stock Units being
settled], subject to paragraph 8 below.

 

 

- 1 -



5.            Limitations on Rights. The Restricted Stock Units do not provide
the Grantee with any rights of a stockholder of the Company. The Grantee shall
have no rights as a stockholder of the Company, no rights to regular, periodic
cash dividends or dividend equivalents and no voting rights with respect to the
Restricted Stock Units or any Shares issuable in respect of such Restricted
Stock Units, until Shares, if any, are actually delivered to and held of record
by the Grantee. Until any Restricted Stock Units are actually paid, the
Restricted Stock Units will be unfunded, unsecured obligations of the Company.

 

6.            Termination of Service. Upon termination of the Grantee's
employment or service due to death or Disability, the Period of Restriction with
respect to the Restricted Stock Units will lapse immediately, the Award will
become fully vested, and the Restricted Stock Units will be settled as of the
date of termination of employment or service (the "Settlement Date") and paid
immediately thereafter in the form specified in paragraph 4 of this Agreement.
Upon termination of the Grantee's employment or service due to Retirement, the
Grantee will retain his or her unvested Restricted Stock Units, the Period of
Restriction will lapse in accordance with the schedule set forth in paragraph 2
of this Agreement, and the settlement and payment of such Restricted Stock Units
will occur at the time and in the form specified in paragraph 4 of this
Agreement. Upon termination of the Grantee's employment or service for any
reason other than death, Disability or Retirement, the Grantee will forfeit
immediately after the termination of employment or service all of his or her
Restricted Stock Units that are unvested as of the date of termination of
employment or service.

 

7.            Change in Control. As provided in Section 19 of the Plan, upon the
occurrence of a Change in Control, the restrictions applicable to this Award of
Restricted Stock Units may lapse before the expiration of the Period of
Restriction in paragraph 2.

 

8.            Withholding. Prior to the delivery of any Shares or cash pursuant
to this Award, the Company has the right and power to deduct or withhold, or
require the Grantee to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact). [Use if Shares
to be delivered upon settlement: The Company may permit or require the Grantee
to satisfy all or part of the tax withholding obligations in connection with
this Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld. For these purposes, the value of the
Shares to be withheld or delivered will be equal to the Fair Market Value as of
the date that the taxes are required to be withheld.]

 

9.            Notices. All notices and other communications required or
permitted under this Agreement shall be written and delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in Carmel, Indiana, and if to the Grantee or his or her successor, to
the address last furnished by the Grantee to the Company. Notwithstanding the
foregoing, though, the Company may authorize notice by any other means it deems
desirable or efficient at a given time, such as notice by facsimile or
electronic mail (e-mail).

 

- 2 -



 

10.          No Employment Rights. Neither the Plan nor this Agreement confers
upon the Grantee any right to continue in the employ or service of the Company
or a Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Grantee's employment or service at any time.

11.          Defined Terms. All of the defined terms, or terms that begin with
capital letters and have a special meaning for purposes of this Agreement, have
the meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan.

 

12.          Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Company are
binding and conclusive upon the Grantee and his or her legal representatives.
The Grantee agrees to be bound by the terms and provisions of the Plan.

The Company and the Grantee have executed this Agreement as of the date first
above written.

 

________________________________

[GRANTEE SIGNATURE]

Print Name: ______________________

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

By: ________________________________

Print Name: _________________________

Title: _______________________________

 

- 3 -

 

 